Citation Nr: 0420376	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the left hand. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January to May 1977.  
He served on active duty for training from April 23 to May 7, 
1988.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in December 2001 of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for bilateral carpal tunnel syndrome and 
which granted a 20 percent rating for the cervical spine 
strain.  The veteran appealed the denial of service 
connection and the assignment of the 20 percent disability 
evaluation to the cervical spine strain.  

An August 2002 rating decision granted service connection for 
carpal tunnel syndrome of the right hand.  Thus, this issue 
is no longer before the Board for appellate review.  

In September 2002, the veteran withdrew his appeal as to the 
issue of entitlement to an evaluation in excess of 20 percent 
for cervical spine strain.  Therefore, this issue is no 
longer before the Board.  See 38 C.F.R. § 20.204 (2003).

In a September 2002 statement, the veteran filed an informal 
claim for entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities.  
This issue is referred to the RO for appropriate action. 

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the Central 
Office.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran contends that he incurred carpal tunnel syndrome 
of the left hand at the same time he incurred carpal tunnel 
syndrome of the right hand.  He asserts that he incurred 
carpal tunnel syndrome after he was thrown from a jeep in May 
1988.  Service medical records show that in May 1988, while 
serving on active duty for training, the veteran was manning 
a machine gun and the vehicle upon which the veteran was 
riding made a sudden stop.  The veteran fell off the vehicle.  
The veteran was treated for his injuries at the Womack Army 
Community Hospital.  The service medical records dated May 2, 
1988 show that the veteran was treated for pulled muscles of 
the neck, cervical strain, and a scrape on the right lower 
leg.  An August 1, 1988 service medical record indicates that 
the veteran had cervical neck pain and carpal tunnel 
syndrome.  The medical record notes that the veteran had 
mostly numbness in the right hand with pain radiating to the 
right forearm.

There is evidence of a current diagnosis of carpal tunnel 
syndrome on the left.  A June 2002 VA treatment record 
indicates that the veteran underwent nerve conduction studies 
and electromyography.  The impression was bilateral carpal 
tunnel syndrome.  The veteran has testified to a continuity 
of symptoms since the jeep accident during active duty for 
training.

The veteran has not yet been afforded a VA examination to 
determine the etiology of the carpal tunnel syndrome on the 
left.  An examination is necessary to obtain a competent 
opinion as to whether the carpal tunnel syndrome on the left 
is related to service, specifically the May 1998 motor 
vehicle accident which occurred during active duty for 
training.  

At the hearing before the Board in February 2004, the veteran 
stated that he was receiving treatment from Dr. Atkins for 
left carpal tunnel syndrome.  Review of the record reveals 
that a November 2002 statement and a treatment record dated 
that month from Dr. Atkins is associated with the claims 
folder.  VCAA provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C. 
§ 5103A(b)(1), (2).

At the hearing before the Board in February 2004, the veteran 
testified that he had filed a claim for Social Security 
disability benefits based upon his neck and bilateral hand 
disabilities.  Records of the veteran's Social Security claim 
and any decision made are not associated with the claims 
folder.  VA has a duty to acquire both the Social Security 
Administration decision, and the supporting medical records 
pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

Relevant medical evidence was associated with the claims 
folder subsequent to the issuance of the August 2002 
statement of the case.  The November 2002 statement from Dr. 
Atkins, and an occupational therapy progress report were 
associated with the claims folder.  Review of the record 
further reveals that the RO has not yet considered this 
evidence.  In accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment by Dr. S. B. 
Atkins III, at Family Practice Center, 
600 Moye Boulevard, Greenville, NC, 
27858, for left carpal tunnel syndrome.  
The veteran should be asked to provide 
any necessary authorizations.

2.  The AMC or RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded VA 
orthopedic examination to determine the 
etiology of the carpal tunnel syndrome of 
the left hand.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current carpal tunnel syndrome on the 
left is related to service.  Attention is 
invited to the service medical records 
dated in 1988 which document injuries due 
to an accident during training.  The 
examiner should provide a rationale for 
the medical opinion.

4.  Then the AMC or RO should 
readjudicate the issue of entitlement to 
service connection for carpal tunnel 
syndrome on the left.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


